Citation Nr: 0800424	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  03-09 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1943 to January 1946.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which, in part, denied the veteran's claims 
of entitlement to service connection for left knee and right 
ankle disorders.  The veteran filed a notice of disagreement 
with the November 2001 rating decision, requesting review by 
a decision review officer (DRO).  The DRO conducted a de novo 
review of the claims and confirmed the RO's findings in a 
March 2003 statement of the case (SOC).  The appeal was 
perfected with the submission of the veteran's substantive 
appeal (VA Form 9) in March 2003.

The veteran initially requested a hearing before a Veterans 
Law Judge at the RO.  However, in a July 2003 statement he 
indicated his inability to physically attend a hearing due to 
health problems, and requested that a hearing be conducted at 
his residence.  The RO responded in July 2003 that this was 
not a viable option.  
The veteran has not since indicated that he wanted to proceed 
with a hearing.  Accordingly, the veteran's hearing request 
is considered withdrawn.  
See 38 C.F.R. § 20.704(e) (2007).  

In October 2004, a motion to advance this case on the Board's 
docket was granted.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900 (2007).

In November 2004, the Board issued a decision which denied 
the veteran's claims of entitlement to service connection for 
left knee and right ankle disorders.  The veteran appealed 
the Board's November 2004 decision to the United States Court 
of Appeals for Veterans Claims (the Court).  In an Order 
dated February 22, 2007, the Court vacated the Board's 
decision and remanded this case.  The contents of the Court's 
Order will be described below.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

For the reason detailed below, this case must be remanded for 
additional evidentiary and procedural development.  

As was noted in the Introduction, in an Order dated February 
22, 2007, the Court remanded these issues to the Board, based 
upon a perceived failure on the part of VA to fulfill its 
statutory duty to assist with the development of evidence 
necessary to substantiate the claims.  See 38 U.S.C.A. 
§ 5103A (West 2002).  

Notification of failure to obtain service medical records

VA is required by regulation to make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency, including service medical records.  VA 
may only end these efforts if it is concluded that the 
records sought do not exist or that further attempts to 
obtain them would be futile.  See 38 C.F.R. 
§ 3.159(c)(2) (2007); see also Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) [VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile]. 

In the instant case, the RO requested the veteran's service 
medical records from the National Personnel Records Center 
(NPRC) when the veteran initially filed his claim April 2001.  
The NPRC responded that these records may have been destroyed 
in a fire at the facility in 1973.  The RO subsequently asked 
the veteran to complete NA Form 13055, Request for 
Information Needed to Reconstruct Medical Data, which upon 
submission to the NPRC in January 2003 yielded one morning 
report dated in September 1944.  Having determined that 
additional efforts to locate the veteran's service records 
would be futile, the RO ceased its search without 
notification to the veteran.  
The Court has determined that the failure to inform the 
veteran as to the discontinuance of the search for his 
service medical records is in violation of VA's duty to 
assist the veteran.  See the February 22, 2007 Court Order at 
5.  Thus, a remand is now necessary for such notification to 
be done.

Nexus opinion

Additionally, the Court found that the Board did not provide 
adequate reasons and bases in its determination that a VA 
examination was not warranted in the instant case.  
Specifically, the Court indicated that the Board failed to 
address the credibility of the veteran's statements as to an 
in-service injury and continuous left knee and right ankle 
symptomatology since separation.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the relationship, if any, between 
recently identified left knee and right ankle disabilities 
and the veteran's period of active service from August 1943 
to January 1946, including the veteran's complaints of left 
knee and right ankle pain in service.  These questions must 
be addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2007) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should notify the veteran 
that it has ceased all efforts to 
locate his service medical 
records.  The veteran should be 
further informed that if such 
records are in his possession, he 
should send copies to VA.

2.  VBA should then arrange for a 
physician to review the veteran's 
VA claims folder and to provide 
an opinion, with supporting 
rationale, as to whether there is 
any relationship between the 
veteran's current left knee and 
right ankle disabilities and his 
military service, with specific 
consideration of complaints of 
left knee and right ankle pain in 
service and thereafter.  If the 
reviewing physician determines 
that physical examination and/or 
diagnostic testing of the veteran 
is necessary, such should be 
scheduled.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

3.  After undertaking any 
additional development which it 
deems to be necessary, VBA should 
then readjudicate the veteran's 
claims of entitlement to service 
connection for left knee and 
right ankle disorders.  If the 
benefits sought on appeal remain 
denied, the veteran should be 
provided a supplemental statement 
of the case and given an 
appropriate opportunity 
to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


